Case: 20-01024-BAH Doc #: 9 Filed: 10/21/20 Desc: Main Document                           Page 1 of 1




                        UNITED STATES BANKRUPTCY COURT
                           DISTRICT OF NEW HAMPSHIRE

In re:                                                                               Bk. No. 20-10424-BAH
                                                                                     Chapter 13
Theresa Pearson,
              Debtor(s)

Theresa Pearson,
              Plaintiff(s)

v.                                                                                   Adv. No. 20-01024-BAH

Katherine Drisko,
              Defendant(s)

                                         ORDER OF THE COURT


Hearing Date: 10/21/2020 01:30 pm


Nature of Proceeding:        Doc# 1 Adversary case 20-01024. Complaint by Theresa Pearson against
                             Katherine Drisko.


Outcome of Hearing:          PARTIES SHALL FILE THE NECESSARY PAPERWORK WITH THE
                             COURT REGARDING SETTLEMENT WITHIN 30 DAYS OF THIS ORDER.




IT IS SO ORDERED:



/s/ Peter G. Cary                            Date: 10/21/2020
Peter G. Cary
United States Bankruptcy Judge
District of New Hampshire (by designation)
